DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record D11 teaches at ¶¶ 56, 43-54 and figure 1:
 a) illumination of the sample (10) with the aid of a light source (11), the light source emitting an incident light wave (12) propagating toward the sample (10);
b) acquisition, with the aid of an image sensor (16), of an image (Io) of the sample (10), formed in a detection plane (Po), the sample being arranged between the light source (11) and the image sensor (16), each image being representative of a light wave (11), known as the exposition wave, to which the image sensor (16) is exposed under the effect of said illumination;
Meanwhile, D22 teaches at pp. 9-12:
c) based on the image acquired (Io) during step b), application of a propagation operator (h) so as to calculate a complex expression (Az) of the exposition wave (11), along a reconstruction surface (Pz) extending opposite the detection plane (Po);
d) formation of an image (I,,M,, 9oz), known as the reconstructed image, representative of a distribution of the modulus or of the phase of the complex expression along the reconstruction surface;

 f) determination of a size of regions of interest, and classification of said regions of interest as a function of their size according to at least one of the following classes:
     a class such that the region of interest contains a single particle of interest;
     a class such that the region of interest contains a whole number, greater than 1, of particles of interest; and
g) counting of the particles of interest based on the regions of interest which underwent a classification during step f).
Moreover, no combination of references renders the claimed invention obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 US 2013/0308135
        2 WO 2019/151249